DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US 2016/0163109).
As to Claim 1, Kobayashi discloses A head mount display comprising: 
a housing (fig.1,3- head mounted display 1-para.0041); 
a display section which is provided in the housing and displays an image (figs.1- para.0042, 0042-right/left optical image displays 15, 16 respectively; fig. 3-display section 30-para.0051); 
a lens which is provided in the housing and through which the display section is visible to a user (fig.1,3- right/left projection system 55/65 may comprise collimator lens-para.0054); and 
at least one light emitting section which is provided in the housing (fig.3- right/left backlight 52, 62 in conjunction with right/left LCD and the light guides 46,47; para.0052-The right display driving unit 12 includes a right backlight (BL) control portion 51 and a right backlight (BL) 52 which function as a light source. [0053] The right backlight 52 is, for example, a light emitting body such as a light emitting diode (LED) or an electroluminescence (EL) element) and emits light with which to illuminate a circumference of a counter surface of the lens which counter surface faces an eye of the user (fig.3- right/left backlight 52, 62 in conjunction with right/left LCD and the light guides 46,47; para.0054- The right projection optical system 55 projects (outputs) image light which is emitted from the right LCD 54, and is formed by using, for example, a collimator lens. The right lightguide plate 46 as the right optical image display unit 15 is made of a light transmissive resin material and reflects image light output from the right projection optical system 55 along a predetermined light path, so as to guide the image light to the right eye of the user).

As to Claim 5, Kobayashi discloses wherein: the at least one light emitting section which is provided in the housing comprises a plurality of light emitting sections (right/left backlight 52, 62 in conjunction with right/left LCD and the light guides 46,47- para.0051-0055) and the circumference of the counter surface is illuminated with the light merely by light emission by a corresponding one of the plurality of light emitting sections (para.0054-0055). 
  
As to Claim 6, Kobayashi discloses wherein the at least one light emitting section which is provided in the housing is a light guide plate which guides, to the circumference of the counter surface of the lens, light coming from the display section (fig.3-lightguide plates 46, 47- para.0051, 0054-0055).


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaught et al. (US 2013/0002813).
As to Claim 7, Vaught et al. discloses A head mount display comprising: 
a housing (fig.3- HMD device 2); 
a display section which is provided in the housing and displays an image (fig.3-4- para.0045; para.0054, 0060- display 103; para.0055, 0057-microdisplay 120); 
a first light guide plate which is provided in the housing so as to partition an inner part of the housing (fig.4-light guide 112 between see through lens 116, opacity filter 114 and see through lens 118); 
a lens which is provided in the housing and through which the display section is visible to a user, the lens being provided in the first light guide plate (figs.4- para.0054-see through lens 118 behind and aligned with light guide 112; in alternative a prescription lens can go inside light guide 112); and 
at least one light emitting section which is provided in the housing and emits light with which to illuminate a surface of the first light guide plate which surface faces an eye of the user (para.0058- Light guide optical element 112 transmits light from microdisplay 120 to the eye 140 of the person wearing HMD device 2. Light guide optical element 112 also allows light from in front of the HMD device 2 to be transmitted through light guide optical element 112 to eye 140, as depicted by arrow 142, thereby allowing the person to have an actual direct view of the space in front of HMD device 2 in addition to receiving a virtual image from microdisplay 120).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2016/0163109) in view of Jeon et al. (US 2016/0364888).
As to Claim 2, Kobayashi discloses and adjust, in accordance with an analysis result, a color of the light which is emitted by the at least one light emitting section (fig.8; para.0079, para.0087- a screen effect displaying a gradation image 102 which is darkened from the outer edge sides of the display screen 26 toward the central side, on the display screen 26, and gradually changes an extent of variation in light and shade in the gradation image 102), but does not expressly disclose a light emission color adjusting section configured to analyze a color of the image and adjust, in accordance with an analysis result, a color of the light which is emitted by the at least one light emitting section.
Jeon et al. discloses a light emission color adjusting section configured to analyze a color of the image and adjust, in accordance with an analysis result, a color of the light which is emitted by the at least one light emitting section (fig.5- para.0092-0096- the electronic device 101 may generate a gradient image using the dominant colors extracted for respective areas or the at least one modified dominant color together with the extracted gradient direction or may apply a gradient effect to an image corresponding to the target area).


As to Claim 3, Kobayashi in view of Jeon et al. disclose wherein the light emission color adjusting section analyzes a color of an edge region of the image (Jeon- para.0094-0096- the electronic device 101 may generate a gradient image using the dominant colors extracted for respective areas or the at least one modified dominant color together with the extracted gradient direction or may apply a gradient effect to an image corresponding to the target area; para.0152- to extract at least one color which is the most used color included in at least one edge of the at least one partial area of the changed first image as the at least one dominant color; para.0163- the extracting of the at least one dominant color may include extracting at least one color which is the most used color included in at least an edge of the at least one partial area of the changed first image as the at least one dominant color). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2016/0163106) in view of Byun et al. (US 2017/0090514).
As to Claim 4, Kobayashi discloses wherein the head mounted display may be connected to an external apparatus, in which case, some or all of the image analysis portion 72, the display control portion 74, the display state control portion 75, and the sound processing portion 76 are mounted in the external apparatus side (para.0101).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kobayashi with the teachings of Byun et al., the motivation being to provide a connecting device for the HMD that dispenses weight applied to the facial side of the user (para.0010-Byun). Furthermore, it would allow a user to identify a surrounding environment through an image, while experiencing an external virtual environment (para.0167-Byun).

Response to Arguments
Applicant's arguments filed 09/25/2020 have been fully considered but they are not persuasive. 
Re Claim 1, Applicant argues “… the "right backlight 52" and the "left backlight 62" of Kobayashi are not configured to illuminate the circumference of the counter surface of a lens, which counter surface faces an eye of a user. The "right backlight 52" and the "left backlight 62" thus cannot be interpreted as the at least one light emitting section recited in pending claim 1 of the present application. Accordingly, Kobayashi fails to teach, disclose, or suggest the feature of "at least one light emitting section which is provided in the housing and emits light with which to illuminate a circumference of a counter surface of the lens which counter surface faces an eye of the user" as recited by unamended independent claim 1.”
The examiner respectfully disagrees. 
Kobayashi discloses at least one light emitting section which is provided in the housing ([0052] The right display driving unit 12 includes a right backlight (BL) control portion 51 and a right backlight (BL) 52 which function as a light source. [0053] The right backlight 52 is, for example, a light emitting body such as a light emitting diode (LED) or an electroluminescence (EL) element) and emits light with which to illuminate a circumference of a counter surface of the lens which counter surface faces an eye of the user ([0054] The right projection optical system 55 projects (outputs) image light which is emitted from the right LCD 54, and is formed by using, for example, a collimator lens. The right lightguide plate 46 as the right optical image display unit 15 is made of a light transmissive resin material and reflects image light output from the right projection optical system 55 along a predetermined light path, so as to guide the image light to the right eye of the user).
The collimator lens (projection optical system 55) faces the right eye of the user. The collimator lens (projection optical system) is illuminated with light that is emitted from the right LCD 54. The collimator lens (projection optical system 55) outputs light, hence the inner surface (facing the LCD 54) and the outer surface (facing the light guide plate 46) are illuminated. The light emitted from the right LCD is based on the light emitted from the right backlight unit 52 that is directed (see arrow in fig.3). The light emitted from the backlight unit 52 and from the LCD 52 illuminates the collimator lens (projection optical system 55).
The claim as recited is not specific as to where the light emitting section is located, or as to the surface which the light emitted from the light emitting section enters. Therefore, given the broadest reasonable interpretation of the claim in light of the specification, Kobayashi et al. discloses the limitation as presently claimed.  

Applicant further argues “Kobayashi does not contemplate the aspect of apparently widening the user's field of view by illuminating the circumference of the counter surface of a lens as described in paragraphs [0004] and [0058] of the specification of the present application as originally filed”
However, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Spitzer et al. (US 2017/0123209).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/DISMERY MERCEDES/Primary Examiner, Art Unit 2627